


110 HR 6211 IH: Oil Shale Opportunity Act of

U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6211
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2008
			Mr. Cannon (for
			 himself, Mr. Culberson,
			 Mr. Dreier,
			 Mr. Herger,
			 Mr. Peterson of Pennsylvania, and
			 Mr. Brown of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To allow Americans the opportunity to see their vast oil
		  shale and tar sands resources on Federal lands developed by providing the
		  President with the ability to determine the quickest and most responsible way
		  to access oil shale resources.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Shale Opportunity Act of
			 2008.
		2.Removal of
			 restrictions on oil shale development
			(a)Interim
			 limitation of application of provisions of lawNotwithstanding
			 any other provision of law, the President shall limit the application of such
			 provisions of law as he in his sole discretion deems necessary in order to
			 expedite the exploration and production of oil and gas from oil shale and tar
			 sands, including, but not limited to, in the issuance of any Federal permit to
			 explore and produce oil and gas from oil shale and tar sands. The President
			 shall not be required to follow the provisions of subchapter II of chapter 5 of
			 title 5, United States Code, in taking action under this subsection.
			(b)Federal court
			 review
				(1)In
			 generalThe district courts of the United States shall have
			 exclusive jurisdiction to hear all causes or claims arising from any action
			 undertaken, or any decision made, by the President pursuant to subsection (a)
			 of this section. A cause of action or claim may only be brought alleging a
			 violation of the Constitution of the United States. The court shall not have
			 jurisdiction to hear any claim not specified in this subsection.
				(2)Time for filing
			 of complaintAny cause or claim brought pursuant to this
			 subsection shall be filed not later than 60 days after the date of the action
			 or decision made by the President. A claim shall be barred unless it is filed
			 within the time specified.
				(3)Ability to seek
			 appelate reviewAn interlocutory or final judgment, decree, or
			 order of the district court may be reviewed only upon petition for a writ of
			 certiorari to the Supreme Court of the United States.
				3.Allocation of
			 Federal royaltiesNotwithstanding any other provision of law,
			 one half of royalties due to the Federal government from the production under
			 the authority of this Act shall be dedicated to fund private grants for
			 research and development to: limit or capture carbon emissions from the
			 combustion of fossil fuels; alternative fuels; and energy efficiency.
		4.Report to
			 CongressNo later than 30 days
			 after taking action under section 2(a) of this Act, the President shall report
			 to the committees of Congress having jurisdiction respectively over natural
			 resources and administrative law regarding the nature and expected effects of
			 such action.
		
